Citation Nr: 1803365	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right forehead scar.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel



INTRODUCTION

The Veteran served in the Marine Corps from March 1968 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board in September 2014 to obtain all the Veteran's VA treatment records and provide new VA examinations for his hearing loss and scar.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Additional records were obtained and  the Veteran received VA examinations in November 2014 and received an additional VA examination for his low back disability in August 2017.  Accordingly, the Board concludes VA substantially complied with the remand directives

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right forehead scar causes one characteristic of disfigurement, a scar at least one-quarter inch wide at the widest part. 

2.  At worst, the Veteran has Level III hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right forehead scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7800 (2017).
2.  The criteria for a compensable rating for left ear hearing loss has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A.  Right Forehead Scar

The Veteran's right forehead scar is currently rated pursuant to Code 7800.  A 10 percent rating is assigned when there is one characteristic of disfigurement; a 30 percent rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; an 80 percent (maximum) rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Code 7800.

Note (1) indicates that the eight characteristics of disfigurement, for purposes of evaluation under Diagnostic Code 7800, are:  (1) scar five or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1).

The Veteran received a VA examination in February 2010.  The VA examiner noted the Veteran's right forehead scar was 0.5 cm in width and length.  The VA examiner found the scars were not painful and had no signs of skin breakdown.  Additionally, the VA examiner concluded the scars had no inflammation, edema, keloid formation, or an abnormal texture.  The scars were not hypo-or hyper-pigmented, the contour was not elevated or depressed, and there was no adherence to underlying tissue.  The VA examiner also determined the Veteran's scars did not cause any other disabling effects.

The Veteran's next VA examination was in November 2014.  The VA examiner noted the Veteran's right forehead scar not painful or unstable.  The VA examiner measured the Veteran's right forehead scar as 6 cm by 0.2 cm.  The VA examiner noted that the scar was hyperpigmented.  However, there was no elevation, depression, or adherence to underlying tissue.  Additionally, there was no gross distortion, asymmetry of facial features, or palpable tissue loss. 

The Board considers the evidence of record and finds the Veteran's disability is best captured by the 10 percent disability rating.  The medical evidence shows the Veteran has only one characteristic of disfigurement: a scar at least 0.6 cm wide at the widest part.  However, a 30 percent rating requires at least two characteristics of disfigurement, which the Veteran does not have at this time.  

The Veteran has not advanced lay evidence in support of his claim for an increased rating for his right forehead scar.  

The overall disability picture for the Veteran's right forehead scar does not more closely approximate a rating higher than 10 percent.  38 C.F.R. § 4.118.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  Id.  

B.  Left Ear Hearing Loss 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2017).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

The Veteran underwent a VA examination in March 2010.  His puretone thresholds, in decibels for his left ear were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
35
45
50

The average puretone threshold was 38 in the left ear, and his Maryland CNC word recognition was 80 percent in the left ear.  This represents Level III hearing loss.  

The Veteran's puretone thresholds, in decibels, for his November 2014 VA examination were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
40
45
50

The average puretone threshold was 38 in the left ear, and his Maryland CNC word recognition was 88 percent in the left ear.  This represents Level II hearing loss.  

In October 2017, the Veteran received an audiogram at the VA and his puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
55
60
60

The average puretone threshold was 51 in the left ear.  The VA examiner did not perform the Maryland CNC test and therefore the audiogram is not usable for rating purposes.  

At each examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2017); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the examiners noted the Veteran had trouble hearing or understanding whispered conversations spoken at normal tones.  Additionally, the October 2017 VA health care provider noted the Veteran had trouble hearing conversations in places with background noise, like restaurants. 

At worst, the Veteran had Level III hearing loss in his left ear.  He does not have an exceptional pattern of hearing loss as set forth in 38 C.F.R. § 4.86(b) (2017).  When only one ear is service-connected, the nonservice-connected ear will be assigned a Level I designation for the purposes of applying Table VII to calculate the disability rating.  In this case, applying Level III for the left ear and Level I for the nonservice-connected right ear, the criteria for a noncompensable rating are met.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms such as difficulty hearing whispered conversations and difficulty hearing conversations with background noise.  The Veteran is also competent to report that his hearing has worsened over the years.  Nonetheless, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation over VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise, such as training in evaluating hearing impairment, which the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).   

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran describes, such as difficulty hearing whispering or conversations at normal tones or in restaurants, are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Veteran's main complaint is reduced hearing acuity and clarity, which is what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Based upon the results from the all VA examinations discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. §§ 4.85, 4.86 (2017).  While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left ear hearing loss does not meet the criteria for a compensable rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  


ORDER

Entitlement to a rating in excess of 10 percent for a right forehead scar is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

In a December 2017 brief, the Veteran's representative asserted that the October 2017 VA examination for his low back disability did not comply with the U. S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  This is essentially a challenge to the duty to assist because VA must provide an adequate examination.  Accordingly, the Board finds a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to ascertain the current severity and manifestation of the Veteran's service-connected low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must conduct range of motion testing in the following areas for the lumbar spine:

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The examination should include an evaluation of any neurologic impairments attributable to the Veteran's service-connected low back disability, including his complaints of intermittent pain in his lower extremities. 

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  The AOJ must review the claims file and ensure that the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Then, readjudicate the claim.  If upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


